Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. 	The non-statutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper time-wise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A non-statutory
obviousness-type double patenting rejection is appropriate where the conflicting claims
are not identical, but at least one examined application claim is not patentably distinct
from the reference claim(s) because the examined application claim is either anticipated
by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321
(d) may be used to overcome an actual or provisional rejection based on a non-statutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, are registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Application
17/541,703.  Claim 1 of the standing Application and claim 1 of the Application 17/541,703 are almost exactly the same.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of independent claims 1 of the standing U.S. Application are included in independent claim 1 of U.S. Application 17/541,703. 
Therefore, claims 1-15 of the standing Application are anticipated from claims 1-14 of U.S. Application 17/541,703.
In addition, although the dependent claims of the standing application are not identical to the dependent claims of U.S. Application 17/541,703, they are not patentably distinct from each other because all the limitations of the dependent claims of the standing Application are encompassed in the dependent claims of U.S. Application 17/541,703.

Allowable Subject Matter
4.	Claims 1-15 contain allowable subject matter.
5. 	The following is a statement of reasons for the indication of allowable subject
matter:  Although the cited prior art Chen (USPGPUB 20110006913), Geoffrey (USPGPUB 20160189381) and Billhartz (USPGPUB 20040028016) teach utilizing beacon cluster-head in a mobile ad-hoc network, they fail to teach spatial awareness and passive spatial awareness along with BB-CH configured broadcast flooding as well as other additional limitations of Applicant claimed invention.
	The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, wherein each of the plurality of nodes is configured to transmit communication data packets and beacons, wherein a range of each beacon is greater than a range of each data packet, wherein all nodes configured to compile spatial awareness from each member, wherein each BB-CH node is configured to broadcast via efficient flooding.
The dependent claims depend on independent claims 1, therefore the
dependent claims contain allowable subject matter as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
December 11, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2022